DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
In view of the Appeal Brief filed on November 25, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
               /ERIK KASHNIKOW/               Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                     

Claims 1-18 and 20 filed on 03/26/2020 are under examination. 
Claim 19 is cancelled.
Claims 1-18 and 20 are rejected. 
No claims are allowed.

The application is under Non-Final Rejection since the previous U.S.C. 103 rejections have been withdrawn; and the current rejections as discussed below contains new objections and new 35 USC § .

Response to Arguments
Applicant’s arguments, filed November 25, 2020, with respect to Villagran have been fully considered and are persuasive.  
The 35 U.S.C. 103(a) rejections over claims 1-8 and 11-18 as being unpatentable over US 20020168463 A1 to Villagran et al. alone or alternatively in view of US 20030044488 A1 to Roskham et al. have been withdrawn. 
The 35 U.S.C. 103(a) rejections over claim 8-10 and 20 as being unpatentable over US 20020168463 A1 to Villagran et al. in view of US 20030044488 A1 to Roskham et al. and further in view of US 20130045317 Al to ARDISSON-KORAT et al. (AK) have been withdrawn. 

Claim Objections
Claim 16 and 17 are objected to because of the following informalities:  the recitation of “…a shearing force…” in claim 16, line 2; and in claim 17, line 2, should be – the shearing force – since antecedent bases have been established in claim 1, line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merrick (US 2006/0062892 A1) and in view of Chen et al. (Ref. U). 
Regarding claim 1, 16 and 17, Merrick discloses dry pet food comprising components including a plurality of pieces of dried vegetables and dried meat jerky (‘892, Abstract, [0007]). Merrick’s dry pet food is considered a dehydrated potato food product since Merrick discloses the components comprising the plurality of pieces, the dried (dehydrated) vegetables including potatoes, sweet potatoes (‘892, [0009]); and dried (dehydrated) meat jerky (‘892, [0010]) in the dry pet food. 
Merrick discloses the plurality of pieces of the dried vegetables, potatoes are chopped, cooked, and dehydrated (‘892, [0009], [0017]). Merrick discloses the potatoes (cooked, dehydrated potato) are sliced into cubes (‘’892, [0017]) except for the potatoes (cooked, dehydrated potato) chopped into potato slices and dimensions as cited. It would have been obvious to one having ordinary skill in the art at the time the invention was made to cut into potato slices and dimension as cited, since such modification would have involved mere changes in the size of a component, potato. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc. 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984). 
With respect to the limitation of “…wherein the dehydrated potato food product has a jerky-like texture, wherein the jerky-like texture requires a shearing force of at least 30 Newtons (N) until a 95% strain is achieved using a texture analyzer device…”, Merrick discloses the dry pet food comprising components including the plurality of pieces of the dried meat jerky (‘892, Abstract, [0007], [0010]), including pork jerky, wherein the dried meat jerky is expected to have a jerky-like texture.  Merrick does not explicitly discloses the dried meat jerky wherein the jerky-like texture requires a shearing force of at least 30 Newtons (N) until a 95% strain is achieved using a texture analyzer device as recited in claim 1; at least 50 N as recited in claim 16; and between about 50-250 N as cited in claim 17. 
However, Chen et al. (Chen) discloses pork jerky (Abstract) with a shear value of 6.85 + 0.48 (Ref. U, pg. 702, Table 1, col. 2, 1st paragraph) which is corresponds to 67.18 + 0.48 Newtons, which overlaps the cited ranges in claim 1, 16 and 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Merrick and Chen are of the same field of endeavor of meat jerky, port jerky. It would have been obvious to one of ordinary skill in the art to be motivated to use Chen’s shear value of 6.85 + 0.48 (Ref. U, pg. 702, Table 1, col. 2, 1st paragraph) which is corresponds to 67.18 + 0.48 Newtons in Merrick’s dried pet food because Chen’s clearly teaches known shear value of pork jerky are successful achieved for a desired consumer (Ref. U, pg. 702, col. 2, 1st paragraph). 
Regarding claim 2 and 3, modified Merrick discloses the dried vegetables, potatoes (cooked, dehydrated potato) have a moisture content not exceeding 10 weight percent (‘892, [0016]), which overlaps the cited range in claim 2 and 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, modified Merrick discloses the dried vegetables, potatoes (cooked, dehydrated potato) have a moisture content not exceeding 10 weight percent (‘892, [0016]). Merrick does not explicitly discloses the dried vegetables, potatoes (cooked, dehydrated potato) has a water 
Regarding claim 5, 8, 9, 10, 11 and 18, modified Merrick discloses the dried pet food comprising seasonings (seasoning mixture), including salt (powder flavoring) (‘892, [0007]) which is expected to impart flavoring to the dried vegetables, potatoes (cooked, dehydrated potato). With respect to claim 10, modified Merrick discloses the dried pet food comprising vegetable oil (liquid marinade) (‘892, [0007]). With respect to claim 11, modified Merrick discloses the dried pet food comprising seasonings (seasoning mixture), including the salt (powder flavoring) (‘892, [0007]) and the vegetable oil (liquid marinade), which are two different flavor materials. 
Regarding claim 7, modified Merrick discloses the dried pet food comprising vegetable oil (moist flavoring material), which is expected to has been at least partially absorbed by the dried vegetables, potatoes (cooked, dehydrated potato); hence vegetable oil is known a liquid to be absorbed by dry materials, such as the dried vegetables, potatoes (cooked, dehydrated potato).
Regarding claim 12, 13, 14 and 20, it is noted the claimed invention is directed to a product, and not the process of the product. Hence the recitations of claim 12, 13, 14 and 20 directed to process steps are considered product by process claims. Attention is drawn to MPEP 2113 I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Modified Merrick meets the limitations as set forth in claim 1. 
Regarding claim 15, modified Merrick discloses the plurality of pieces of the dried vegetables, potatoes are cooked (‘892, [0009], [0017]). Merrick does not explicitly discloses a quantity of starch of the dried vegetables, potatoes have been gelatinized. However, it would have been obvious to one of ordinary skill in the art to expected Merrick’s cooked, dried vegetables, potatoes have some quantity of starch of the dried vegetables, potatoes have been gelatinized, since cooking are known to impart to some degree gelatinized starch in potatoes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HONG T YOO/               Primary Examiner, Art Unit 1792